Citation Nr: 0719455	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1971.  The appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran died in October 2001.

2.  The certificate of death provides that the immediate 
cause of the veteran's death was status-post recent right 
temporo-craneotomy for glioblastoma multiform, due to, or as 
a consequence of, acute bronchopneumonia, bilateral.  

3.  At the time of the veteran's death, service connection 
had been established for a partial ulnar nerve injury, left, 
with multiple fragment wounds, painful scar left forearm, 
evaluated as 30 percent disabling; multiple fragment wounds, 
left hip, evaluated as 10 percent disabling; multiple 
fragment wounds, left arm, evaluated as 10 percent disabling; 
foreign body, left eye, evaluated as noncompensable; and 
hookworm with stericoralis, evaluated as noncompensable.  The 
combined evaluation was 40 percent.  

4.  The competent medical evidence, overall, does not 
indicate that the cause of the veteran's death was related to 
active duty, may be presumed to be related to active duty, or 
was related to a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

At the time of the veteran's death, service connection had 
been established for a partial ulnar nerve injury, left, with 
multiple fragment wounds, painful scar left forearm, 
evaluated as 30 percent disabling; multiple fragment wounds, 
left hip, evaluated as 10 percent disabling; multiple 
fragment wounds, left arm, evaluated as 10 percent disabling; 
foreign body, left eye, evaluated as noncompensable; and hook 
worm with stericoralis, evaluated noncompensable.  The 
combined evaluation was 40 percent.  

The veteran died in October 2001.  His certificate of death 
provides that the immediate cause of his death was status-
post recent right temporo-craneotomy for glioblastoma 
multiform, due to, or as a consequence of, acute 
bronchopneumonia, bilateral.  Terminal VA hospital records 
provide diagnoses of upper gastrointestinal bleed, 
glioblastoma multiform, high blood pressure and benign 
prostatic hypertrophy.  An autopsy report provided 
pathological diagnoses of status-post craniotomy far right 
temporal glioblastoma multiform; acute bronchopneumonia, 
bilateral, secondary to number 1; gastric superficial ulcers; 
gastric stress ulcers; diverticular disease of the colon; 
cardiomegaly; and various histories of other conditions.  No 
reference is made to the veteran's service and, as a whole, 
the Board must find that these report provide evidence 
against this claim, clearly indicating the veteran died of a 
condition well after service with no connection to service. 

The appellant contends that the veteran's death was caused by 
exposure to herbicides in Vietnam.  

The veteran served in Vietnam, and therefore exposure to 
herbicides is presumed.  The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107-103, 115 Stat. 976 (2001).  
See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 3-2000.  However, glioblastoma 
multiform and acute bronchopneumonia are not conditions for 
which service connection may be presumed as related to 
exposure to herbicides if the veteran was exposed to Agent 
Orange or other herbicides while serving on active duty in 
the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court of Appeals for Veterans Claims (Court) has 
held that a veteran may establish service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

To establish direct service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection also may be granted with evidence that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2006).

The veteran's service medical records are evidence against 
direct service connection because they do not show that while 
on active duty he had any of the conditions noted on his 
certificate of death, terminal VA hospital report and autopsy 
report.

Post-service medical records are negative for a nexus or link 
between the veteran's active service (including exposure to 
Agent Orange), or any service-connected disability, and the 
conditions noted on his certificate of death, terminal VA 
hospital report, and autopsy report, such as a medical 
opinion linking service with the veteran's death.  Ideally, 
such an opinion would be based on a review of the record.  
Instead, these records indicate that the veteran died of a 
disorder he developed many years after service with no 
connection to service, providing evidence against this claim. 

The post-service medical records show that the veteran's 
terminal conditions were first manifest many years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Overall, the veteran's post-service medical records are found 
to be evidence against direct service connection for the 
cause of the veteran's death.  

The Board recognizes the appellant's contentions but finds 
that they do not support her claim.  She is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as a medical 
diagnosis or an opinion as to the cause of the veteran's 
death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the appellant's 
assertions cannot constitute competent medical evidence that 
the cause of the veteran's death was related to active duty, 
may be presumed to be related to active duty, or was related 
to a service-connected disability.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2002 
that discussed the particular legal requirements applicable 
to the claim and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's  
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

The Board finds that VA need not provide an examination for 
the appellant's claim because the information and evidence of 
record, as set forth and analyzed above, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

As the Board has found that the service and post-service 
medical record provides evidence against this claim, the 
Board finds no basis for a medical opinion to be obtained.   
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


